The Ohio Consolidated Telephone Company filed with the Public Utilities Commission an application for authority to increase its rates and charges for telephone service furnished subscribers in Ohio. There had been no increase in applicant's rates in any exchange since 1927 and none in some exchanges since 1920.
The commission found, upon the undisputed testimony, that the proposed schedule of rates sought to be established by the applicant will yield to it a rate of return of 5.6 per cent on the lowest present fair value that can be attributed to its property, and that the rate of return would be still less if the commission accepted the applicant's claimed value. The commission entered an order authorizing the filing and establishing of the proposed increased rates and charges.
Applications for rehearing were overruled and the cause is in this court on appeal by the city of Portsmouth, city of Cambridge and Convoy Equity Exchange.
The city of Cambridge did not enter its appearance in the proceeding before the Public Utilities Commission, but, after the finding, opinion and order of the commission were issued, filed a petition for determination that it is a party to the proceeding. That petition was denied.
The objections at the hearing were made on behalf of parties who did not file an application for rehearing and are not parties to this appeal. The above-named appellants did not join in those objections and cannot avail themselves of objections filed on behalf of one not a party to this appeal. *Page 176 
It appearing, therefore, that no party qualified has perfected an appeal in this court, the appeal is dismissed.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.